DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 7, 2020, cancelled claims 9-10, and 21.  Claims 1, 7, 11-12, 19-20, and 22 were amended and new claim 26 was added.  Thus, the currently pending claims addressed below are claims 1-8, 11-20, and 22-26.

Claim Rejections - 35 USC § 112
The amendment filed on December 7, 2020 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 8-9 and 20-21.  Thus, the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-8, 11-20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, JR. et al. (PGPUB: 2012/0209783) in view of Haimi et al. (PGPUB: 2017/0124643).

Claims 1, 11, 12 and 22: Smith discloses a mobile recycling validation system and method comprising: 
recyclable bottles, each comprising a unique bottle code (Paragraphs 5, 45, 49 and 56-57);
a mobile recycling application operating on a user's mobile device (Paragraph 73 and 79), wherein the mobile recycling application is configured to: 
receive image data relating to an image of a bottle/item captured with a camera of the mobile device (Paragraph 43, 46, 80-81, and 98);
identify a unique code printed on a recyclable bottle/item depicted in the image (Paragraph 46, 56, 74, and 81);
determine unique code image data relating to the unique code (Paragraph 50-52, and 60);
determine recycling deposit confirmation data, which includes data that can be used to indicate whether the recyclable bottle/item has been deposited in a recycling container of a recycling stream;  

Smith does not specifically state that the deposit confirmation data includes data regarding the identification of the recycling container itself.
However, the analogous art of Haimi discloses that it is well-known to determine recycling deposit confirmation data about the recycling bin based on a receptacle identifier of the receptacle which is obtained from second image data captured with the camera of the user mobile device in at least paragraphs 6-7, 10-12, 22, 35-36, 53, 65 and 69.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the deposit confirmation data of Haimi in the invention of Smith.  The motivation for doing so is to allow for more accurate deposit confirmation that allows for the implementation of anti-fraud procedures which prevent users from obtaining rewards for recycling products that have not been properly deposited (Haimi: Paragraph 40 and 41).
send the unique code image data and the recycling deposit confirmation data to the at least one server (Smith: Paragraph 50-51, and 126);
at least one server remote from the mobile device (Smith: Fig. 1, Paragraph 47 and 73) wherein the at least one server is configured to process the image data and determine if the recyclable item is eligible for an incentive credit (Smith: Figure 4) by: 

identify in the unique code image data a unique code and determine if the unique code is valid (Smith: Paragraph 43, 46 and 81);
determine if the recycling deposit confirmation data indicates that the recyclable bottle/item has been deposited in the recycling container of a recycling stream;
 While Smith discloses determining if the recycling deposit confirmation data indicates that the recyclable bottle/item has been deposited in the recycling container of a recycling stream in at least Paragraph 51-53, 81, 94, and 98.  
Smith does not disclose that the determination is based at least in part on recycling deposit confirmation data associated with a second image data associated with the recycling container that was obtained by the user device. 
However, the analogous art of Haimi discloses that it is well known to determine if the recycling deposit confirmation data indicates that the recyclable bottle/item has been deposited in the recycling container of a recycling stream based at least in part on recycling deposit confirmation data containing a receptacle identifier in second image data associated with the recycling container that was obtained by the user device and validates the receptacle identifier using a code-validation algorithm to compare the unique code to a database of valid codes in at least paragraphs 12, 40-44, 49, 65 and 69-70.  Therefore, it would have been obvious to one of ordinary skill in 
send validation data to the mobile recycling application, wherein the validation data includes an indication of whether the unique code was determined to be valid and whether the recyclable bottle/item was determined to have been deposited in the recycling stream (Smith: Paragraphs 81, 128);
wherein, if the validation data indicates that the unique code was determined to be valid and that the recyclable bottle/item was determined to have been deposited in the recycling stream, the mobile recycling validation system credits an account of the user with an incentive credit (Smith: Figure 11, Paragraph 64, 99, and 101);
wherein the server compares data associated with a recycling history of the user with data associated with a recycling history of a second user and produces a leaderboard (Smith: Paragraph 82).

Claims 2 and 14: Smith and Haimi disclose the mobile recycling validation system of claim 1 and the method of claim 11, wherein the mobile recycling application is further configured to receive second image data relating to a second image captured with the camera of the mobile device, and wherein the recycling deposit confirmation 

Claims 3 and 15: Smith and Haimi disclose the mobile recycling validation system of claim 2 and the method of claim 14, wherein the at least one server is configured to determine whether the second image data indicates that the recyclable item has been deposited in the recycling stream comprises at least one of: identifying in the second image data a code of the recycling container and validating the recycling container code; or processing the second image data to determine whether its image depicts a recycling container. (Smith: Fig. 18b, item 1270; Haimi: Paragraphs 35-36, 40-44, 49, 53, 65, 69-70)

Claims 4 and 17: Smith and Haimi disclose the mobile recycling validation system of claim 1 and method of claim 11, wherein the recycling deposit confirmation data relating to a recycling container is GPS data that originated from a personal computing device of the user, and wherein processing the data relating to the recycling container to determine if the recyclable item has been deposited in a recycling stream comprises determining whether the GPS data corresponds to approved geographic coordinates. (Smith: Paragraph 44, 99, 105, 110 and 126; Haimi: 40-41 and 68-70)

Claims 5 and 13: Smith and Haimi disclose the mobile recycling validation system of claim 1 and the method of claim 12, wherein the at least one server is configured to 

Claims 6 and 18: Smith and Haimi disclose the mobile recycling validation system of claim 1 and the method of claim 11, wherein the incentive credit comprises at least one of: a monetary deposit, a point, a virtual badge, a virtual level increase, a coupon, or access to audio or video content. (Smith: Paragraph 61, 64 and 99)

Claims 7 and 19: Smith and Haimi disclose the mobile recycling validation system of claim 1 and the method of claim 11, wherein the at least one server is further configured to track and store information about the recycling history of the user. (Smith: Paragraph 11, 64, and 81)

Claims 8 and 20: Smith and Haimi disclose the mobile recycling validation system of claim 1 and the method of claim 11, wherein the mobile application is configured to post information about the user's recycling history to a social media account of the user. (Smith: Fig. 17e-17g; Paragraph 122-124)


Claim 16: Smith and Haimi disclose the mobile recycling validation method of claim 15, wherein validating to code of the recycling container comprises using a code-validation algorithm to determine whether the container code matches a valid 

Claim 23: Smith and Haimi disclose the mobile recycling validation system of claim 22, further comprising recycling containers, each comprising a unique recycling container code, wherein the server is configured to determine whether the data from the mobile recycling application includes data indicating that the bottle/item was recycled by determining whether it includes image data that depicts a recycling container with a valid recycling container code. (Haimi: Paragraphs 35-36, 40-44, 49, 53, 65, 69-70) 

Claim 24: Smith and Haimi disclose the mobile recycling validation system of claim 22, wherein the server comprises a database of unique bottle/item codes, and wherein the validity of each unique bottle code within the database expires after being matched with a unique bottle code depicted in the image data. 
Smith discloses the mobile recycling validation system of claim 22, wherein the server comprises a database of unique bottle/item codes and validating/authenticating each unique bottle code with the database in at least paragraphs 43-47, 51-53, 81, 94, and 98.  
Smith does not specifically state that the validity of each unique bottle code within the database expires after being matched with a unique bottle code depicted in the image data.


Claim 25: Smith and Haimi disclose the mobile recycling validation system of claim 24, wherein the database further comprises a plurality of valid recycling container codes, and wherein determining whether the data received by the mobile application includes image data that depicts a recycling container with a valid recycling container code comprises comparing the image data to the valid recycling container codes within the database. (Haimi: Paragraphs 35-36, 40-44, 49, 53, 65, 69-70)

Claim 26: Smith and Haimi disclose the mobile recycling validation system of claim 1, wherein the leaderboard comprises an organized list of recycling histories of multiple users, and wherein the leaderboard is configured to indicate which user of the multiple users has deposited the most recyclable items in the recycling stream. (Smith: Paragraph 82)

Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. The applicant argues that Smith does not teach a leaderboard as claimed.  The examiner disagrees. Paragraph 82 specifically states that the scoring module allows the quantifying of recycling activities as a group to create a scorecard (leaderboard) and that this score card includes the net reductions by individual.  The examiner finds that one of ordinary skill in the art would have recognized that a group scorecard that includes a listing of the individuals in a group with an indication of each individual’s net reductions is a leaderboard. The applicant’s specification discusses the term leaderboard in paragraph 35 and states that it organizes the recycling histories of multiple users into a leaderboard to indicate which user has recycled the most bottles.  This is exactly what is being discussed in paragraph 82 of Smith, when it teaches that a group scorecard includes a listing of the individuals in a group with an indication of each individual’s net reductions is a leaderboard.  As such, the limitations of the claims as currently written have been met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/John Van Bramer/Primary Examiner, Art Unit 3621